Case 2:90-cr-00038-TSK-MJA Document 41 Filed 06/19/20 Page 1 of 3 PageID #: 12



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS


UNITED STATES OF AMERICA,
                  Plaintiff,
            v.                              Crim. Action No. 2:90-CR-38
                                                  (Judge Kleeh)
RUBY ANN BANKS,
                  Defendant.


      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
    MOTION [ECF NO. 37] FOR LACK OF SUBJECT MATTER JURISDICTION

      On    November     27,    2019,    Defendant      Ruby    Ann    Banks

(“Defendant”) filed a pro se motion for restoration of her right

to possess a firearm. 1 The Government responded on June 1, 2020,

asking the Court to deny the motion without prejudice because

Defendant had not exhausted her administrative remedies.

      An individual who is prohibited from possessing firearms

under federal law may apply for relief via 18 U.S.C. § 925(c),

which states as follows:

            A person who is prohibited from possessing,
            shipping,     transporting,    or    receiving
            firearms or ammunition may make application
            to the Attorney General for relief from the
            disabilities imposed by Federal laws with
            respect   to     the   acquisition,   receipt,
            transfer,    shipment,    transportation,   or
            possession of firearms, and the Attorney

1 Defendant’s felony conviction barring her from possessing a
firearm stems from a 1990 case. The full docket for her case is
not available in CM/ECF, but the Court need not review the full
docket to reach its decision.
Case 2:90-cr-00038-TSK-MJA Document 41 Filed 06/19/20 Page 2 of 3 PageID #: 13
USA V. BANKS                                                              2:90-CR-38

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
    MOTION [ECF NO. 37] FOR LACK OF SUBJECT MATTER JURISDICTION

             General may grant such relief if it is
             established to his satisfaction that the
             circumstances regarding the disability, and
             the applicant's record and reputation, are
             such that the applicant will not be likely
             to act in a manner dangerous to public
             safety and that the granting of the relief
             would   not    be  contrary    to   the   public
             interest. Any person whose application for
             relief from disabilities is denied by the
             Attorney General may file a petition with
             the United States district court for the
             district in which he resides for a judicial
             review of such denial. The court may in its
             discretion admit additional evidence where
             failure   to    do  so   would    result  in   a
             miscarriage of justice. A licensed importer,
             licensed manufacturer, licensed dealer, or
             licensed    collector  conducting     operations
             under this chapter, who makes application
             for relief from the disabilities incurred
             under this chapter, shall not be barred by
             such   disability   from   further    operations
             under his license pending final action on an
             application for relief filed pursuant to
             this section. Whenever the Attorney General
             grants relief to any person pursuant to this
             section he shall promptly publish in the
             Federal Register notice of such action,
             together with the reasons therefor.


      Without     a   denial    by   the    Attorney      General,     the     district

court has no subject matter jurisdiction to hear the petition.

See   United      States   v.   Bean,      537     U.S.    71,   76    (2002)    (“The

procedure that § 925(c) lays out for those seeking relief also

leads   us   to    conclude     that   an       actual    adverse     action    on   the




                                            2
Case 2:90-cr-00038-TSK-MJA Document 41 Filed 06/19/20 Page 3 of 3 PageID #: 14
USA V. BANKS                                                     2:90-CR-38

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
    MOTION [ECF NO. 37] FOR LACK OF SUBJECT MATTER JURISDICTION

application . . . is       a   prerequisite    for    judicial   review.”); 2

Saccacio v. Bureau of Alcohol, Tobacco, & Firearms, 211 F.3d

102,   104   (4th   Cir.   2000);   Belcher,   2009   WL   2599331,   at   *7;

United States v. Carte, 122 F. Supp. 2d 702, 703 (S.D.W. Va.

2000).

       Here, Defendant has provided no indication that she has

submitted an application to the Attorney General, as required by

18 U.S.C. § 925(c). Her motion is DENIED for lack of subject

matter jurisdiction.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record via email; to the pro se

Defendant via certified mail, return receipt requested; and to

all appropriate agencies.

       DATED: June 19, 2020

                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE



2 Until 2002, 18 U.S.C. 925(c) provided that applications were to
be sent to the Secretary of Treasury, who delegated the
authority to consider the petitions to the Bureau of Alcohol,
Tobacco and Firearms. See Belcher v. United States, No. 1:09-mc-
00029, 2009 WL 2599331, at *6 n.5 (S.D.W. Va. Aug. 20, 2009)
(citing United States v. Law, No. 5:91-00225, 2004 WL 1179457,
at *1 n.2 (S.D.W. Va. May 19, 2004)). In 2002, the statute was
amended to require that petitions be sent to the Attorney
General. Id.
                                      3
